
	

113 S2826 IS: Strengthening Forgiveness for Public Servants Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2826
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Blumenthal (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for a percentage of student loan forgiveness
			 for public service employment, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Strengthening Forgiveness for Public Servants Act.
		
			2.
			Public service
			 loan forgiveness program
			Section 455(m) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(m)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by inserting , except as provided in paragraph (5), after on any eligible Federal Direct Loan not in default; and(2)by adding at the end the following:(5)Loan cancellation for new loans
						
							(A)
							In
				general
							Beginning after the date of enactment of the Strengthening Forgiveness for Public Servants Act, after the conclusion of each employment period in a public
				service job, as described in subparagraph (B), the Secretary shall
			 cancel the
				percent specified in such subparagraph of the total amount due on
			 any eligible Federal Direct Loan made after the date of enactment of the Strengthening Forgiveness for Public Servants Act for a
			 borrower who is
				employed in such public service job and submits an employment
			 certification form described in subparagraph (C).
						
							(B)
							Percent
				amount
							The percent of a loan that shall be canceled under
				subparagraph (A) is as follows:
							
								(i)
								In the case of a
				borrower who completes 2 years of employment in a public service
			 job, 15
				percent of the total amount due on
			 the
				eligible Federal Direct Loan on the date the borrower commenced
			 employment in such public service job.
							
								(ii)
								In the case of a
				borrower who completes 4 years of employment in a public service
			 job, 15
				percent of the total amount due on
			 the
				eligible Federal Direct Loan on the date the borrower commenced
			 employment in such public service job.
							
								(iii)
								In the case of a
				borrower who completes 6 years of employment in a public service
			 job, 20
				percent of the total amount due on
			 the
				eligible Federal Direct Loan on the date the borrower commenced
			 employment in such public service job.
							
								(iv)
								In the case of a
				borrower who completes 8 years of employment in a public service
			 job, 20
				percent of the total amount due on
			 the
				eligible Federal Direct Loan on the date the borrower commenced
			 employment in such public service job.
							
								(v)
								In the case of a
				borrower who completes 10 years of employment in a public service
			 job, 30
				percent of the total amount due on
			 the
				eligible Federal Direct
				Loan on the date the borrower commenced employment in such public
			 service job.(C)Employment certification form(i)In generalIn order to receive loan cancellation under this paragraph, a borrower shall submit to the
			 Secretary an employment certification form that is developed by the
			 Secretary and includes self-certification of employment and a separate
			 part for employer certification that indicates the dates of employment.(ii)DefermentIf a borrower submits to the Secretary the employment certification form described in clause (i),
			 during the period in which the borrower is employed in a public service
			 job for which loan
			 cancellation is eligible under this paragraph, the borrower's eligible
			 Federal Direct Loan shall be placed in deferment.
							(D)Interest cancelledIf a portion of a loan is canceled under this paragraph for any year, the entire amount of
			 interest on such loan that accrues for such year shall be canceled..
			
